529 P.2d 1337 (1975)
The PEOPLE of the State of Colorado, Plaintiff-Appellant,
v.
Edward J. CHMIELEWSKI, Defendant-Appellee.
No. 26620.
Supreme Court of Colorado, En Banc.
January 6, 1975.
J. E. Losavio, Jr., Dist. Atty., James R. Gmelin, Deputy Dist. Atty., Pueblo, for plaintiff-appellant.
No appearance for defendant-appellee.
PER CURIAM.
This appeal by the District Attorney of Pueblo County stems from a ruling of the district court setting aside a verdict of guilty returned by a jury.
Not a single question of law is raised by the brief for the People. The action of the court was grounded on a finding of insufficient identity of goods allegedly the subject of a theft charge against the defendant. *1338 The prosecution would have us review this ruling in spite of Colo.Sess. Laws 1972, ch. 44, XX-XX-XXX at 253, which permits the prosecution to appeal on only questions of law.
The appeal is dismissed.